DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/31/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 each recite the limitation “machining blades in a shape of groove which are manufactured as workpiece shape of the channel”. This limitation is grammatically confusing and renders the claims indefinite.
Claims 1 and 6 each recite that the machining blades are “regularly arranged in lines on the external circumferential surface along a major axis of the cylindrical body”. It is ambiguous whether “along a major axis” refers to the placement of the lines or to the orientation of the lines. 
Claim 2 recites “a length of a line including machining blades that comprise the grooving tool which is longer than a width of the composite molded body of the fuel cell separator”. This limitation is grammatically confusing and renders the claim indefinite.
Claim 2 recites “a line”. It is uncertain whether this limitation refers to one of the lines recited in claim 1, or if it introduces an additional feature.
Claims 3 and 7 each recite “the lines including machining blades are located on the external circumferential surface of the cylindrical body with specific distance along a central angle”. It is ambiguous whether the “specific distance” refers to a length of the lines or to a space between lines.
Claim 6 recites the limitation "the composite molded body" in each of lines 8 and 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 each recite the limitation "the channel forming system of claim 6".  There is insufficient antecedent basis for this limitation in the claim, because claim 6 is directed to a “channel forming tool”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0323623 A1 (O’Neill).

    PNG
    media_image1.png
    339
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    254
    356
    media_image2.png
    Greyscale

Regarding claim 6, O’Neill discloses a channel forming tool (gang milling assembly 70) of a fuel cell separator (flow field plate 26a) comprising a cylindrical body and a grooving tool, wherein the grooving tool includes machining blades (blades 72) in a shape of groove which are manufactured as workpiece shape of the channel (channels 36) and regularly arranged in lines on the external circumferential surface along a major axis of the cylindrical body 74. See paragraphs [0035]-[0038] and Fig. 5
The limitation that as the channel forming tool rotates against the composite molded body, channels are created on a whole surface of one side of the composite molded body is considered to be a recitation of intended use that does not imply any further structure of the claimed channel forming tool. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 7, O’Neill further discloses that the lines including machining blades 72 are located on the external circumferential surface of the cylindrical body with specific distance along a central angle (the distance is equal to the circumference of the blades). See Figs. 5, 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0323623 A1 (O’Neill), as applied to claims 6 and 7 above.
O’Neill discloses the channel forming tool of claim 6, as shown above. O’Neill is silent as to the width of the channels and the number of grooves, however, it would have been obvious to one of ordinary skill in the art to adjust the number and size of the blades 72 so as to form a desired number and size of channels 36, in order to achieve desired flow properties to enhance fuel cell performance, as is well known in the art. O’Neill also specifically contemplates adjusting the number of blades [0036]. Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A. Furthermore in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts 
The limitation that the shape of the channel is formed with 0.3 mm to 1.0 mm of depth is considered to be a recitation of intended use that does not structurally distinguish the claimed channel forming tool over the gang milling assembly of O’Neill. Note that the blades 72 are capable of forming channels 36a with various depths d, based on how the gang milling assembly 70 is positioned relative to the plate 26a. See paragraphs [0037], [0038] and Fig. 6. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0323623 A1 (O’Neill), in view of US 2012/0288784 A1 (Victor).
Regarding claim 1, O’Neill discloses a channel forming system of fuel cell separator comprising the fuel cell separator (flow field plate 26a) and a channel forming tool (gang milling assembly 70) with rotary drive (electric motor 76), wherein the channel forming tool 70 comprises a cylindrical body and a grooving tool, wherein the grooving tool includes machining blades (blades 72) in a shape of groove which are manufactured as workpiece shape of the channel (channels 36) and regularly arranged in lines on an external circumferential surface along a major axis of the cylindrical body 74. See paragraphs [0035]-[0038] and Fig. 5
The limitation that as the channel forming tool rotates against the composite molded body, channels are created on a whole surface of one side of the composite molded body is considered to be a recitation of intended use that does not imply any further structure of the claimed channel forming tool. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
O’Neill is silent as to a material of the fuel cell separator. Victor however teaches forming a fuel cell plate from a mixture of virgin natural flake graphite and recycled tailings which include natural flake graphite laminated together with a binder, because it improves the through-plane thermal conductivity [0010], and the tailings may be machining byproducts or chips produced while machining other fuel cell plates using a gang mill-type cutter [0011], [0013]. Therefore it would have been obvious to one of ordinary skill in the art to form the fuel cell separator in the channel forming system of O’Neill as a composite molded body of graphite and resin, as in Victor, because it could use the tailings produced by the gang milling assembly and improve through-plane thermal conductivity.
Regarding claim 2, O’Neill does not specify a length of a line including machining blades that comprise the grooving tool relative to a width of the composite molded body of the fuel cell separator, however, it would have been obvious to one of ordinary skill in the art to increase the length of the grooving tool in order to be able to form more channels in a single pass. Note that O’Neill specifically contemplates adjusting the number of blades [0036]. Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Regarding claim 3, O’Neill further discloses that the lines including machining blades 72 are located on the external circumferential surface of the cylindrical body with specific distance along a central angle (the distance is equal to the circumference of the blades). See Figs. 5, 6.
Regarding claim 4, the limitation that the cylindrical body rotates at a speed of 2,000 rpm to 20,000 rpm and is transferred with contact on the composite molded body at the feeding speed of 50 mm/sec to 200 mm/sec is considered to be a recitation of intended use that does not structurally distinguish the claimed channel forming tool over the gang milling assembly of O’Neill.
Regarding claim 5, O’Neill does not disclose the width and depth of the channels and the number of grooves, however, it would have been obvious to one of ordinary skill in the art to adjust the width, depth, and number of the channels in order to achieve desired flow properties to enhance fuel cell performance, as is well known in the art. O’Neill also specifically contemplates adjusting the number of blades [0036] and varying the depth of the channels [0038]. Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727